FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN ROBERT YOURKE,                            No. 10-17368

               Plaintiff - Appellant,            D.C. No. 3:03-cv-03105-CRB

  v.
                                                 MEMORANDUM *
CITY AND COUNTY OF SAN
FRANCISCO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Steven Robert Yourke, an attorney, appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging he was illegally strip

searched. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lolli v. County of Orange, 351 F.3d 410, 414 (9th Cir. 2003). We affirm.

      The district court properly granted defendants summary judgment on

Yourke’s Fourth Amendment claim because Yourke failed to raise a genuine

dispute of material fact as to whether his strip search, or the San Francisco policy

authorizing it, was unreasonable. See Bull v. City & County of San Francisco, 595

F.3d 964, 982 (9th Cir. 2010) (en banc) (“[W]e conclude that San Francisco’s

policy requiring strip searches of all arrestees classified for custodial housing in the

general population was facially reasonable under the Fourth Amendment,

notwithstanding the lack of individualized reasonable suspicion as to the

individuals searched.”); see also Florence v. Bd. of Chosen Freeholders of the

Cnty. of Burlington, 132 S. Ct. 1510, 1522-23 (2012) (reasonable suspicion is not

required before pre-trial detainees may be subjected to strip searches).

      Yourke’s contentions concerning California Penal Code § 4030 are

unpersuasive.

      AFFIRMED.




                                           2                                     10-17368